     Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 1 of 49


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

PATRICIA TOMASELLO, et al.        :
                                  :
           Plaintiffs             :
                                  :
     v.                           :       Case No. 1:19-cv-00384 (KBJ)
                                  :
JAMIE GREENZWEIG, et al.          :
                                  :
           Defendants             :

  PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
       OF OPPOSITION TO DEFENDANTS JAMIE GREENZWEIG AND
               MICHAEL T. REILLY’S MOTION TO DISMISS




                                      1
         Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 2 of 49


                                   TABLE OF CONTENTS

                                                                                    Page

         COUNTERSTATEMENT OF FACTS                                                     2

         ARGUMENT                                                                     10

  I.        Standards of Review ………………………………………………………….. 10

  II.       This Court Can Assert Specific Personal Jurisdiction over Greenzweig and
            Reilly, It Can Assert General Personal Jurisdiction over Reilly, and It Can
            Assert Conspiracy Jurisdiction over Greenzweig and Reilly …………………..12

         A. This Court Can Assert Specific Personal Jurisdiction over Greenzweig
            and Reilly Based on the Overt Acts Committed in the District by Greenzweig 12

         B. This Court Can Assert Specific Personal Jurisdiction over Reilly Based on
            His Contacts with the District …………………………………………………19

         C. This Court Can Assert Conspiracy Jurisdiction over Reilly and Greenzweig
            Based on Their Overt Acts Committed in the District ……………………….. 22

  III.      Venue Is Appropriate in the District of Columbia ……………………………. 25

  IV.       This Court Has Subject Matter Jurisdiction …………………………………… 30

  V.        The Complaint States Claims upon Which Relief May Be Granted ………….. 32

         A. The Complaint States Plausible Claims against Reilly ………………………. 32

         B. Count II States a Cause of Action upon Which Relief May Be Granted as
            Plaintiffs Contend that Greenzweig and Reilly’s Conspiracy to Obstruct
            Tomasello II Was Based on Sex and Race …………………………………… 34

         C. Count I States a Cause of Action upon Which Relief May Be Granted as
            Plaintiffs Contend that Greenzweig and Reilly’s Conspiracy Violated their
            Fourteenth Amendment Right to Substantive Due Process and Greenzweig
            Is Not Entitled to Immunity ………………………………………………….. 34

         D. The Complaint States a Claim upon Which Relief May Be Granted for
            Malicious Intentional Interference with Contractual Relations ……………… 38

         E. Res Judicata Does Not Bar the Plaintiffs’ Claims …………………………… 39

CONCLUSION …………………………………………………………………………… 43

CERTIFICATE OF SERVICE ………………………………………………………….. 44

                                               i
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 3 of 49



                                TABLE OF AUTHORITIES

                                           CASES
                                                                                    Page
Asahi Metal Industry Co. v. Superior Court of Cal., Solano City,
480 U.S. 102, 112 (1987) ………………………………………………………………… 11

Ashcroft v. al-Kidd, 563 U.S. 731, 725 (2011) …………………………………………… 37

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) ……………………………………………… 12

Athridge v. Aetna Cas. and Sur. Co., 604 F.3d 625, 634 (D.C. Cir. 2010) ………………. 40

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 570 (2007) ……………………………… 12

Bellsouth Intellectual Prop. Corp. v. VCS Techs., Inc., No. CIV.A.04-1476 GK,
2004 WL 2475558, at *1 (D.D.C. Oct. 29, 2004) ………………………………………… 25
.
Bigelow v. Garrett, 299 F. Supp. 3d 34, 41 (D.D.C. 2018) …………………………… 10, 11

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985) …………………………. .18, 19

Charlton v. Mond, 987 A.2d 436, 438 (DC 2010) ………………………………… 15-16, 17

Cockrell v. Cumberland, 458 A.2d 716, 717 (DC 1983) ……………………………… 16-17

Cockrum v. Donald J. Trump for President, Inc.,
319 F. Supp. 3d 158, 172 (2018)…………………………………………… 10, 11, 22-23, 25

Collins v. City of Harker Heights, Texas, 503 U.S. at 129, 112 S.Ct. 1061) ………...…… 36

County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998) …………………………… 35, 36

Crane v. New York Zoological Soc., 894 F.2d 454, 456 (D.C. Cir. 1990) ………….…….. 10

Daimler AG v. Bauman, 571 U.S. 117, 126-27 (2014) …………………………… 10, 11, 21

Davani v. Va. Dep’t of Transp., 434 F.3d 712 (4th Cir. 2006)……………………………..31

Does 1-144 v. Chiquita Brands Int’l, Inc., 285 F. Supp. 3d 228, 233-34 (D.D.C. 2018) ….11

Dooley v. United Techs. Corp., 803 F. Supp. 428, 436-37 (D.D.C. 1992) ……………….. 17

Duggin v. Adams, 234 Va. 221, 360 S.E.2d 832, 836 (1987) …………………………….. 38

Dunlap v. Cotton Transmission Systems, LLC, 28 Va. 207, 216 (2014) ………………….. 32



                                              ii
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 4 of 49


                                                                                          Page

EIG Energy Fund XIV, L.P., v. Petroleo Brasileiro S.A., 246 F. Supp. 3d 52
(D.D.C. 2017) …………………………………………………………………………….. 22

Estate of Phillips v. District of Columbia, 455 F.3d 397, 403,
372 U.S. App. D.C. 312 (D.C. Cir. 2006) ………………………………………………..... 36

Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005)…………………… 31

FC Investment Group LC v. IFX Markets, Ltd., 529 F.3d 1087, 1094-95 (D.C. Cir. 2008).. 10

FC Investment Group LC v. Lichtenstein, 441 F. Supp. 2d 3, 8-9
(D.D.C. 2006) …………………………………………………………... 18-19, 20, 25, 27-30

Freeman v. Fallin, 254 F. Supp. 2d 52, 56 (D.D.C. 2003) …………………………………12

George Washington University v. District of Columbia, 318 F.3d 203, 209
(D.C. Cir. 2003) …………………………………………………………………………… 36

Goldschmidt v. Paley Rothman Goldstein Rosenberg & Cooper, Chartered,
935 A.2d 362, 369 (D.C. 2007) …………………………………………………………… 21

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011) ……….. 11,12

Gorman v. Ameritrade Holding Corp., 293 F.3d 506, 511 n. 4 (D.C. Cir. 2002) … 20,21, 25

GTE New Media Servs. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000) …….. 10

Halberstam v. Welch, 705 F.2d 472, 477 (D.C. Cir. 1983) …………………………22,23, 24

Harris v. Omelon, 985 A.2d 1103 (D.C. 2009) …………………………………… 14-15, 17

Hawkins v. Washington Metro. Area Transit Auth., 311 F.Supp.3d 94, 100 (D.D.C. 2018) ….….. 10

International Shoe Co. v. Washington, 326 U.S. 310, 318 (1945) ………………….…….. 11

Jeong Seon Han v. Lynch, 223 F.Supp.3d 95, 103 (D.D.C. 2016) ……………….……….. 10

Jordan v. District of Columbia, 161 F. Supp. 3d 45, 54-55 (D.D.C. 2016) ………..……… 35

Kush v. Rutledge, 460 U.S. 719, 725-726 (1983) ……………………………………….… 34

Lane v. Franks, 573 U.S. 228, 242 (2014) ………………………………………………... 36

Lans v. Adduci Mastriani & Schaumberg L.L.P., 786 F. Supp. 2d 240, 302-03
(D.D.C. 2011) ……………………………………………………………………… 39-40, 41



                                                iii
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 5 of 49


                                                                                       Page

Leigh Furniture and Carpet Co. v. Isom, 657 P.2d 293, 308 (Utah 1982) ………………… 38

Link v. Wabash R.R. Co., 370 U.S. 626, 633-34 (1962) …………………………………… 21

Messina v. Burden, 228 Va. 301, 321 S.E.2d 657, 662 (1984) ……………………………. 38

Moore v. Idealease of Wilmington, 465 F. Supp. 2d 484, 488 (E.D.N.C. 2006) ………. 30, 31

Nat’l Am. Ins. Co. v. Ruppert Landscape Co., 122 F. Supp. 2d 670, 677 …………………. 40

Okusami v. Psychiatric Institute of Washington, Inc., 959 F.2d 1062, 1066
(D.C. Cir. 1992) ………………………………………………………………………..….. 33

Page v. United States, 729 F.2d 818, 820 (D.C. Cir. 1984) ………………………………. 41

Paul v. Davis, 424 U.S. 693 701, 96 S.Ct. 1155, 47 L.Ed. 2d 405 (1976) ……………….. 35

Pendleton v. Mukasey, 552 F. Supp. 2d 14, 17 (D.D.C. 2008) ……………………………. 12

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396 (1993)…. 21-22

Second Amendment Found. v. U.S. Conf. of Mayors, 274 F.3d 521, 523 (D.C. Cir. 2001) . 23

Shume v. Pearson Education Inc., 306 F. Supp. 3d 117, 126 (D.D.C. 2018) …………….. 35

Stanton v. D.C. Court of Appeals, 127 F.3d 72, 78 (D.C. Cir. 1997) ……………………. 42

United States v. Tatum, 943 F.2d 370, 381 (4th Cir. 1991) ………………………………. 41

Walden v. Fiore, 571 U.S. 277, 291 (2014) ……………………………………… 21, 22, 24

Washington v. Wilmore, 407 F.3d 274 (4th Cir. 2005)…………………………………... 31

Williams v. United States, 396 F.3d 412, 414 (D.C. Cir. 2005) …………………………... 35

Wolff v. McDonnell, 418 U.S. 539, 558, 94 S.Ct. 2963, 41 L.Ed. 2d 935 (1974) ………… 35

Youngberg [v. Romeo], 457 U.S. at 319-20, 102 S.Ct. 2452 ……………………………... 35


                           UNITED STATES CONSTITUTION

Fourteenth Amendment to the U.S. Constitution …………………………………. 34, 35, 37




                                              iv
      Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 6 of 49


                                                                            Page
                                    STATUTES

28 U.S.C. § 1391 …………………………………………………………………………….. 26

28 U.S.C. § 1391(b)(2) …………………………………………………………………… 26, 27

42 U.S.C. § 1983 …………………………………………………………………. 32, 33, 35, 37

42 U.S.C. § 1985 …………………………………………………………………….… 3, 30, 31

42 U.S.C. § 1985(2) ………………………………………………………………………. 32, 34

D.C. Code § 13-423 ………………………………………………………………………….. 20

D.C. Code § 13-423(a) …………………………………………………………………… 10, 15

D.C. Code § 13-423(a)(1) ……………………………………………………….... 11, 16, 17, 25

D.C. Code § 13-423(a)(4) ……………………………………………………………………. 16

                                      RULES

Fed. R. Civ. P. 12(b)(1) …………………………………………………………………… 2, 10

Fed. R. Civ. P. 12(b)(2) …………………………………………………………………… 2, 10

Fed. R. Civ. P. 12(b)(3) …………………………………………………………………… 2, 12

Fed. R. Civ. P. 12(b)(6) ……………………………………………………………….. 2, 10, 12

SCR Civil 12(b)(2) ………………………………………………………………………….. 14

                                   TREATISES

Restatement (Second) of Judgments § 24 (1982) …………………………………………… 42

Restatement (Second) of Torts § 577(1) ………………………………………………… 15-16

Wright and Miller’s Federal Practice and Procedure § 3806 (1994 Supp.) ………………… 27




                                         v
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 7 of 49




       Plaintiffs Patricia Tomasello (“Tomasello”) and McMahon (“McMahon”), by

undersigned counsel, respectfully file their Memorandum of Points and Authorities in Opposition

to Defendant Jamie Greenzweig (“Greenzweig”) and Michael T. Reilly’s (“Reilly”) Motion to

Dismiss (“Motion to Dismiss”) pursuant to Fed. R. Civ. Pro. 12(b)(1), (2), (3) and (6) as follows:

                             COUNTERSTATEMENT OF FACTS

       Plaintiffs are seeking redress for injuries sustained as a direct result of the criminal

conspiracy engaged in by Greenzweig, Defendant Hasina Lewis (“Lewis”), and Reilly to

obstruct justice to secure the dismissal of Tomasello’s case entitled Tomasello v. Reilly

(“Tomasello II”), which had been filed by McMahon’s law firm in Fairfax County Circuit Court

(“Circuit Court”). Defendants conspired to obstruct justice by ensuring that no local Virginia-

licensed attorney would be present in Circuit Court representing Tomasello to defend against

dispositive motions filed by Greenzweig on behalf of the Fairfax County Fire Department

(“FCFD”). The goal of the conspiracy was to deprive Tomasello of fundamental due process by

ensuring the absence of local counsel at the hearings on dispositive motions so that Tomasello’s

arguments would not be heard and the dispositive motions would be granted, resulting in

dismissal with prejudice of Tomasello II.

       Greenzweig, in conspiracy with Reilly, scheduled dates for oral argument on dispositive

motions (e.g., demurrers), and in setting down a discovery schedule, knowing that Lewis

(Tomasello and McMahon’s local counsel) would not be present on those dates. Lewis did not

appear because Greenzweig had threatened her with a sanctions motion and a possible bar

complaint if she did not abandon Tomasello II. Greenzweig had used the same tactic

successfully before, in conspiracy with Reilly, to convince Tomasello’s two former local

counsels to withdraw from Tomasello II. As a result of the second unexplained failure to have

Lewis present at these hearings and Lewis’ sudden withdrawal, Tomasello II was dismissed with

                                                  2
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 8 of 49


prejudice as a direct result of Defendants’ successful efforts to obstruct justice in violation of 42

U.S.C. § 1985.

       In their Memorandum of Points and Authorities (“Mem. P & A”) in support of their

Motion to Dismiss, Greenzweig and Reilly mischaracterize Plaintiffs’ claims as an attempt to

relitigate Tomasello’s litigation against FCFD in federal court (“Tomasello I”), which alleged

Title VII violations, and Tomasello II, which alleged conspiracy to terminate her employment,

intentional interference with an employment contract, and intentional infliction of emotional

distress. Those employment related claims contrast starkly with the claims in the instant case,

where Tomasello and McMahon are seeking damages based on Defendants’ conspiracy to

obstruct justice and, in the process, to secure the dismissal of Tomasello II. The Complaint

makes clear that Plaintiffs are not asking this Court to overturn the decision made by the courts

in Tomasello I or II.

       Tomasello has been employed by FCFD for over 20 years and learned early on how racist

the department was, i.e., she was told “the only reason you’re here is because you’re black and

female.” See Complaint at ¶ 1. She experienced severe work place harassment including: 1)

removal from an arson investigation squad for no reason, 2) being ordered out on fire runs while

on light duty status and undergoing chemotherapy. See id. Reilly had been trying to run her out

of the department ever since she had started working for him. See id. at ¶¶ 1, 5. Based on a

pretext, he eventually transferred her to a civilian position where she still works at a severely

reduced salary with a significant loss of job benefits. See id. at ¶ 5.

       McMahon and his law firm filed Tomasello II in Fairfax County to seek justice for

Tomasello after Tomasello I had been dismissed in the Eastern District of Virginia. See id. at ¶ 2.

Lewis contracted with both Tomasello and McMahon to serve as local counsel in Tomasello II.

See id. She then literally abandoned Tomasello II in January 2017. See id. at ¶ 4. After a series of

meetings with Greenzweig, Lewis conspired with Greenzweig and Reilly to obstruct justice and
                                                   3
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 9 of 49


secure dismissal of Tomasello II, in spite of her contractual and ethical obligations to Tomasello

and McMahon. See id. at ¶¶ 4, 16. Greenzweig and Reilly thereby maliciously interfered in

Plaintiffs’ contract with Lewis to ensure she abandoned her role as local counsel. See id. at ¶ 16.

Moreover, not only did Greenzweig and Reilly violate three separate Virginia and federal

criminal statutes, but Greenzweig also violated Virginia Bar Rules, as detailed in the Complaint.

       Evidencing her malice toward Tomasello, Greenzweig told McMahon that she resented

the fact that Tomasello had the nerve to file a second case in state court after dismissal of

Tomasello I. See id. at ¶ 3. Reilly criticized Greenzweig for allowing the initiation of a new state

court case, Tomasello II, after dismissal of Tomasello I. See id. Greenzweig explained to Reilly

that Tomasello II was far more dangerous than Tomasello I in that it could set a precedent that

fire chiefs could be sued by line officers for various torts. See id. at ¶ 19. Her assessment turned

out to be correct because Judge Kassabian made that precise ruling in January 2017 when he

denied Defendants’ demurrer in part. See id. at ¶ 20.

       When Reilly asked Greenzweig what would happen if the Court denied FCFD’s

demurrer, she told him the only way she could guarantee dismissal was by engaging in criminal

conduct and threatening Tomasello and McMahon’s first local counsel, Jameson Fox, Esq.

(“Fox”), who was right out of law school, with sanctions and a possible bar complaint. See id. at

¶¶ 20, 26. She advised Reilly that, if Fox were sufficiently intimidated, he could dismiss

Tomasello II on his own. See id. at¶ 20. The reason—Fox could dismiss the case because he was

barred in Virginia while McMahon was not. See id.

       The first overt act engaged in by Greenzweig in the District was to place a long phone

call to McMahon’s law firm to speak with Fox, whom she knew to be the only Virginia-barred

associate in McMahon’s law firm. See id. at ¶ 21. Greenzweig threatened Fox and told him that,

unless he dismissed the Tomasello case immediately, she would file a motion for sanctions and a



                                                  4
          Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 10 of 49


bar complaint against him as he was the Virginia-barred attorney who had filed the complaint.

See id.

          Greenzweig’s dual threat had a profound effect on Fox as he immediately rushed into

McMahon’s office, who was his boss, after ending his conversation with Greenzweig. See id. at ¶

22. Fox usually called before entering McMahon’s office, but this time he just burst in and was

obviously very upset. See id. He asked McMahon if Greenzweig could actually file a bar

complaint against him and what impact a bar complaint would have on his future opportunities.

See id. McMahon candidly told him that Greenzweig could file a bar complaint against him and

that, because she was with the County Attorney’s office, bar counsel would likely treat her

complaint with great deference. See id. It was obvious to McMahon that Fox was quite

concerned about Greenzweig’s threats to his future livelihood and McMahon’s assessment of the

threats. See id.

          Greenzweig’s second overt act in the District occurred approximately one week later

when she again called McMahon’s law firm asking for Fox. See id. at ¶ 22. Fox was unavailable,

and McMahon took the call. See id. Greenzweig repeated her threat of filing a sanctions motion

and stated that she wished that McMahon was barred in Virginia so that she could file a bar

complaint against him as well. See id. When Fox returned to the office, McMahon informed him

about his conversation with Greenzweig and the additional, identical threats made by her. See id.

Fox appeared more disturbed than after his own previous conversation with Greenzweig. See id.

at ¶ 24. He once again asked McMahon what adverse effect a bar complaint could have on his

career. See id. McMahon told him that the bar complaint would probably be dismissed even

though Greenzweig was with the County Attorney’s office. See id. However, he told Fox that he

would likely be explaining the bar complaint for the rest of his professional career because any

potential Virginia employer would have a reasonable basis to ask him why a bar complaint had

been filed against him by the Fairfax County Attorney’s Office. See id.
                                                 5
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 11 of 49


        Sometime after McMahon’s conversation with Greenzweig, Fox told McMahon out of

the blue that he was leaving the firm. See id. at ¶ 25. McMahon was shocked because Fox had

participated in his annual performance review and received a substantial raise before filing the

Tomasello case. See id. During the performance review, Fox even told McMahon that he wanted

to remain in the firm for at least a couple more years to hone his litigation skills. See id.

        The third overt act occurred in Virginia approximately four weeks later after McMahon

hired a competent Virginia local counsel, Joshua Erlich (“Erlich”). See id. at ¶ 27. Erlich was

initially thrilled to be working on Tomasello II, and he looked forward to establishing new

precedent in Fairfax County1. See id. Then, Greenzweig threatened Erlich as she had with Fox

and McMahon, and Erlich wanted nothing to do with Tomasello II as a result. See id. Erlich

later told McMahon, “Martin, you don’t practice out here [in Fairfax County.] I can’t afford to

have an enemy in the County Attorney’s Office.” See id. at ¶ 27.

        After Erlich repudiated his oral contract to act as local counsel in Tomasello II,

Greenzweig and Reilly knew that McMahon would have to find new local counsel (i.e., his third

local counsel) and found Lewis in early Fall 2016. See id. at ¶ 28. Lewis, who is domiciled in

the District of Columbia, came to the District from her Virginia office to negotiate a contract

with McMahon to work on the Tomasello II. See id. at ¶¶ 4, 28. McMahon informed her that one

of the main requirements was that she had to attend all hearings with McMahon in order that he

could address the Court even if he were eventually admitted pro hac vice. See id. at ¶ 28. Lewis

acknowledged this requirement and what it meant, and agreed to attend all hearings. See id. She

entered her appearance in the Tomasello case on October 11, 2016. See id.

        Greenzweig and Reilly conferred again and agreed that once more Greenzweig would

have to threaten new local counsel, Lewis, with a motion for sanctions and a bar complaint to



1
 Erlich had also expressed an interest on working on other cases McMahon had been approached about concerning
FCFD. See McMahon Declaration at Exhibit 1 at ¶ 2.
                                                      6
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 12 of 49


ensure dismissal of the Tomasello case. See id. at ¶ 29. Greenzweig and Reilly knew that it

would be difficult for McMahon, if not impossible, to secure yet another replacement given time

constraints and the nature of the Tomasello case. See id. Greenzweig then made the same threats

to Lewis that she had made to Fox, McMahon, and Erlich. See id. at ¶ 31. Greenzweig’s

conversations with Lewis were confirmed by time sheets submitted by Lewis to McMahon to

justify her billing statement. See id. Lewis informed McMahon that she had exchanged

approximately 80 emails with Greenzweig in three months. See id. The extraordinary amount of

emails convinced McMahon that Lewis had not just been talking to Greenzweig to set dates for

oral argument and discussing a discovery schedule, but also was obstructing justice by

coordinating dismissal of Tomasello II because Greenzweig knew that Lewis would not be

appearing at hearings. See id.

       Instead of pushing Lewis to withdraw as she had done with Fox and Erlich, Greenzweig

convinced Lewis to remain in Tomasello II and join in with Reilly and her. See id. at ¶ 32.

Greenzweig gave Lewis two duties to secure dismissal. See id. First, Lewis would keep

Greenzweig informed about her schedule and the specific dates she would not be available for

oral argument. See id. Lewis agreed to do so without informing McMahon so he would not know

she would not be appearing at important court dates. See id. Knowing Lewis’ schedule,

Greenzweig was able to send approximately 12 faxes to McMahon’s office, which constituted

further overt acts committed in the District, seeking McMahon’s confirmation about particular

dates when Greenzweig knew Lewis would not be present in court. See id. at ¶¶ 32-33. These

faxes misled McMahon into thinking that Lewis had already agreed to the dates suggested by

Greenzweig and that she would be available to attend hearings on those dates consistent with the

representations she made in McMahon’s office when she agreed to be local counsel. See id. at ¶¶

28, 33. McMahon consented to the dates requested by Greenzweig for upcoming important



                                                7
          Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 13 of 49


hearings not knowing that Lewis had already informed Greenzweig that she would not be

available on those dates. See id. at ¶ 33.

          The second duty that Lewis agreed to perform was to mislead McMahon about the status

of his pro hac vice admission. See id. at ¶ 34. On January 4, 2017, Lewis emailed McMahon that

she had spoken to the Circuit Court clerk, who had told her that McMahon was admitted pro hac

vice. See id. This was a misrepresentation as both Greenzweig and Lewis knew McMahon had

had not been admitted pro hac vice. See id. The email was also another overt act to obstruct

justice, which was committed in the District, i.e., she knew that McMahon would assume he had

been admitted and would make representations to Judge Kassabian to that effect. Lewis also

knew that Judge Kassabian would be upset to learn that McMahon was misrepresenting his legal

status.

          Consistent with her agreement with Greenzweig, Lewis did not appear at a critical

hearing on January 20, 2017. See id. at ¶ 35. Her failure to appear prevented McMahon from

speaking to the Court and opposing the County’s demurrer even though he had stated to the

Court that he was admitted pro hac vice. See id. Greenzweig then informed the Court that

McMahon was lying about his pro hac vice status. See id. Notwithstanding a lack of opposition

except as provided in a written Opposition to the demurrer, Judge Kassabian allowed two of

Tomasello’s claims to move forward based on the detailed allegations made in her amended

complaint. See id. While leaving the courtroom that day, McMahon overheard Reilly say to

Greenzweig, “What are we going to do about that prick [, McMahon]?” See id. at ¶ 36. The only

reasonable inference from this question is that Reilly was contemplating that Greenzweig would

pursue some other justice obstructing tactic(s) against McMahon. Consistent with that remark,

Greenzweig eventually filed a bar complaint against McMahon with the DC Bar Counsel,

another overt act occurring in the District, evidencing a criminal intent to obstruct justice. See id.

at ¶¶ 36, 40.
                                                  8
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 14 of 49


        Shortly thereafter, and out of the blue, Lewis informed McMahon that she could no

longer serve as local counsel. See id. at ¶ 37. She did not tell Attorney McMahon that the case

did not have merit, but instead told him that Tomasello II was too time consuming. See id. This

was a complete fabrication as she had only appeared twice in Court and had not written any legal

memoranda, as any substantive legal work had been performed by McMahon’s law firm. See id.

        As a result of Lewis’ dropping out on short notice, McMahon could not file a timely

response to Greenzweig’s motion for reconsideration of Judge Kassabian’s favorable January 20,

2017 decision. See id. at ¶ 38. Seventeen days later, on February 6, 2017, Judge Kassabian

granted the motion for reconsideration and reversed his earlier decision in favor of Tomasello.

See id. The motion for reconsideration that he granted and that Greenzweig had submitted had no

new facts for the Court to rely on, nor any new caselaw. See Exhibit 1 at ¶ 3. He eventually

dismissed Tomasello II with prejudice because McMahon had apparently lied to him and because

Lewis once more inexplicably failed to appear at a second crucial hearing, despite the fact that

Judge Kassabian had specifically ordered her to appear. See id.

        As a result of the Defendants’ conspiracy to obstruct justice, Judge Kassabian was unable

to provide Tomasello the opportunity to argue her case and treat her fairly at all times. See id. at

¶ 45. Tomasello was thus denied the opportunity to have her case heard and was not treated fairly

by Judge Kassabian, who, like McMahon, had no idea what the conspirators were doing—i.e.,

obstructing justice. See id. Further, McMahon was denied the opportunity to explain to Judge

Kassabian the illegal behavior engaged in by the conspirators. See id. To make matters worse,

Greenzweig knew based on her years of experience in the Fairfax County court system that

Judge Kassabian would be upset at McMahon if he continued not to have Virginia-barred

counsel present at hearings and claim that he had properly been admitted pro hac vice when in

fact he had not. See id. at ¶ 48.



                                                  9
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 15 of 49


                                            ARGUMENT

            I. Standards of Review


        A court that is deciding whether a Fed. R. Civ. P. 12(b)(1) motion should be granted “must

treat the plaintiff's factual allegations as true and afford the plaintiff the benefit of all inferences

that can be derived from the facts alleged.” Hawkins v. Washington Metro. Area Transit Auth., 311

F.Supp.3d 94, 100 (D.D.C. 2018) (“Hawkins”) (quoting Jeong Seon Han v. Lynch, 223 F.Supp.3d

95, 103 (D.D.C. 2016) (“Jeong Seon Han”)) (internal quotation marks and citation omitted).

However, a Court should strictly evaluate those allegations as compared to how it accesses the

allegations under Rule 12(b)(6). Hawkins, 311 F.Supp. at 100 (citing Jeong Seon Han, 223 F.Supp.

at 103).

        As to a Fed. R. Civ. P. 12(b)(2) motion, a plaintiff must establish that a court can properly

assert personal jurisdiction when a defendant files a motion to dismiss under that rule. Cockrum v.

Donald J. Trump for President, Inc., 319 F. Supp. 3d 158, 172 (2018) (“Cockrum”) (citing Crane

v. New York Zoological Soc., 894 F.2d 454, 456 (D.C. Cir. 1990) (“Crane”)). If there are any

“factual discrepancies” that occur as a result of a plaintiff’s attempt to prove jurisdiction, those

discrepancies “must be resolved in favor of the plaintiff”. Cockrum, 391 F. Supp., at 172 (citing

Crane, 894 F.2d, at 456) (emphasis added).

        To assert jurisdiction over out-of-state defendants, courts can use specific and/or general

personal jurisdiction. Daimler AG v. Bauman, 571 U.S. 117, 126-27 (2014) (“Daimler”) (citations

omitted); see Bigelow v. Garrett, 299 F. Supp. 3d 34, 41 (D.D.C. 2018) (“Bigelow”). A court can

assert specific jurisdiction over a nonresident defendant if a plaintiff can “establish that specific

jurisdiction comports with the forum’s long-arm statute, D.C.Code (sic) § 13-423(a), and does not

violate due process.” FC Inv. Grp. LC v. IFX Markets, Ltd., 529 F.3d 1087, 1094-95 (D.C. Cir.

2008) (citing GTE New Media Servs. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000)).


                                                  10
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 16 of 49


       Under D.C. Code § 13-423(a)(1), a court can assert jurisdiction if the plaintiff

“demonstrate[s] that: (1) the defendant transacted business in the District of Columbia; (2) the

claim arose from the business transacted in the District; (3) the defendant had minimum contacts

with the District; and (4) the Court’s exercise of personal jurisdiction would not offend ‘traditional

notions of fair play and substantial justice.’ ” Does 1-144 v. Chiquita Brands Int’l, Inc., 285 F.

Supp. 3d 228, 233-34 (D.D.C. 2018) (citation omitted).

       As part of its analysis, a court must determine whether the “defendants’ contacts with the

forum [are] related to the specific claims raised in plaintiffs’ complaint”, and a “plaintiff must

allege some specific facts evidencing purposeful activity by the defendants in the District of

Columbia by which they invoked the benefits and protections of the laws of the District of

Columbia”, i.e., a plaintiff must satisfy the suit-related conduct standard. See Cockrum, 391 F.

Supp. 3d at 175 (citation omitted).

       In addition, the Supreme Court has acknowledged that specific acts by agents can bind

principals for the purposes of specific jurisdiction. See Daimler, 571 U.S. at 135, n. 13 (“Agency

relationships, we have recognized, may be relevant to the existence of specific jurisdiction…. As

such, a corporation can purposefully avail itself of a forum by directing its agents or distributors

to take actions there….”) (citing to Asahi Metal Industry Co. v. Superior Court of Cal., Solano

City, 480 U.S. 102, 112 (1987); International Shoe Co. v. Washington, 326 U.S. 310, 318 (1945)

(“[T]he commission of some single or occasional acts of the corporate agent in a state may

sometimes be deemed sufficient to render the corporation liable to suit on related claims”) (internal

quotation marks omitted).

       A court can assert general jurisdiction “based on a forum connection unrelated to the

underlying suit”. Bigelow, 299 F. Supp., at 41; see Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 924 (2011) (“For an individual, the paradigm forum for the exercise of

general jurisdiction is the individual’s domicile…”).
                                                 11
         Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 17 of 49


         For Fed. R. Civ. P. 12(b)(3) motions, "the court accepts the plaintiff's well-pled factual

allegations regarding venue as true, draws all reasonable inferences from those allegations in

plaintiff's favor, and resolves any factual conflicts in the plaintiff's favor." Pendleton v. Mukasey,

552 F. Supp. 2d 14, 17 (D.D.C. 2008) (citation and internal quotations omitted). "Because it is the

plaintiff's obligation to institute the action in a permissible forum, the plaintiff usually bears the

burden of establishing that venue is proper." Freeman v. Fallin, 254 F. Supp. 2d 52, 56 (D.D.C.

2003).

         In regard to Fed. R. Civ. P. 12(b)(6) motions, the Supreme Court has stated: “To survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’…A claim has factual plausibility when the Plaintiff

pleads factual content that allows the court to draw the reasonable inference that the Defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Ashcroft”)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 570 (2007). In addition, the Supreme

Court has held that “[w]hen there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.”

Ashcroft, 556 U.S. at 679.

   II. This Court can Assert Specific Personal Jurisdiction over Greenzweig and Reilly, it
       can Assert General Personal Jurisdiction over Reilly, and it can Assert Conspiracy
       Jurisdiction over Greenzweig and Reilly

         A. This Court Can Assert Specific Personal Jurisdiction over Greenzweig and Reilly
            Based on the Overt Acts Committed in the District by Greenzweig


         In relation to Greenzweig, Reilly and Greenzweig argue that this Court cannot assert

general jurisdiction over her because “she is not domiciled in the District of Columbia...” Mem. P

& A at 9. They also argue that it cannot assert specific jurisdiction over her because her “alleged

suit-related conduct in the District…fails to demonstrate the minimum contracts required by due

process.” Id. They then state the relevant Plaintiffs’ allegations that are used to support the
                                                 12
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 18 of 49


argument that this court can assert specific personal jurisdiction over the Defendants. Id. at 10. To

justify their contentions, Defendants cite various Virginia civil procedure rules and rely on those

rules to assert that the phone calls and faxes Defendant Greenzweig made and sent to McMahon’s

law office in the District, respectively, were “mandatory” under those rules, and therefore are “suit-

related” in that “they are not in furtherance of the alleged conspiracy to obstruct justice”. Id. at 10-

11.

       However, these allegations are clearly suit-related. While the Virginia Rules of Civil

Procedure require attorneys to confer with opposing counsel about motions they intend to file, they

do not give Virginia attorneys carte blanche to obstruct justice. Greenzweig first called into the

District to speak with Fox, who had signed the Complaint as the Virginia-barred attorney. See

Complaint at ¶ 21. During this phone call, she threatened to file a motion for sanctions against him

as well as a bar complaint due to the fact that she felt that Tomasello II was barred by res judicata,

if he did not dismiss the case. See id.

       However, Tomasello II was not an identical lawsuit to Tomasello I, and did not plead the

same claims or even name the same defendants as in Tomasello I, as detailed supra. Instead, it

named the individual FCFD officials responsible for harming Tomasello, e.g., Reilly, as opposed

to just Fairfax County, and brought different causes of action such as conspiracy and intentional

infliction of emotional distress, as opposed to just Title VII claims. See Defendants’ Exhibits 8 and

12 to the Motion to Dismiss.

       Not long after that phone call, she again called into the District asking to speak with Mr.

Fox, but McMahon spoke with her instead. See Complaint at ¶ 23. In this phone call, she reiterated

the same threats she made to Fox in her earlier phone call, and also threatened McMahon with the

same threats. See id. She even stated that she wished he was admitted to the Virginia bar so that

she could file a bar complaint against him as well. See id.



                                                  13
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 19 of 49


       In addition, throughout the course of Tomasello II, Greenzweig sent approximately 12

faxes to the District regarding the scheduling of dates for court appearances. See id. at ¶¶ 32-33.

One of the last of these was sent into McMahon’s office concerning an important hearing, which

Greenzweig knew that Lewis could not attend and yet still let McMahon believe that Lewis would

be there, i.e., these were “agreed upon dates”. See id. at ¶ 33. This fax transmission into the District

led McMahon into not having alternative local counsel be present at that hearing. The reason—he

assumed Lewis would be there and it was a total surprise to him when she was not. Her lack of an

appearance ultimately resulted in Tomasello II being dismissed with prejudice, even though Judge

Kassabian had, 17 days earlier, denied the FCFD Defendants’ identical arguments in their

demurrer on two counts.

       Lastly, Greenzweig filed a bar complaint against McMahon in the District. See id. at ¶ 40.

That complaint, along with at least one of the last faxes she sent to McMahon’s law office and the

threatening phone calls, were all done in furtherance of the conspiracy alleged herein and in

conjunction with the conspiracy. As such, they are suit-related conduct for the purposes of

resolving the issue of specific jurisdiction. For example, the intent to obstruct justice was obvious,

i.e., telling McMahon that there were “agreed upon dates” when there were not.

       Greenzweig and Reilly’s second overall argument concerning this Court’s ability to assert

specific jurisdiction over Greenzweig is that even if the Court found that the conduct Plaintiffs

allege was suit-related, it still “fail[s] to satisfy the due process minimum contacts requirements.”

Mem. P & A at 11. For this proposition, they cite to several cases (id. at 11-12), which are all

distinguishable.

       One of the cases they rely on is Harris v. Omelon, 985 A.2d 1103 (D.C. 2009) (“Harris”).

See Mem. P & A at 11. In Harris, the D.C. Court of Appeals affirmed the Superior Court’s decision

to dismiss the case under SCR Civil 12(b)(2) on the basis that the court lacked personal jurisdiction

over the defendant doctor. Harris, 985 A.2d at 1104. However, in affirming that decision, the
                                                  14
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 20 of 49


Court of Appeals found that the plaintiff did not allege any facts that demonstrated that the

defendant performed any conduct sufficient to bring him under D.C.’s long-arm statute (D.C. Code

§13-423(a)). Id. at 1106. The only fact that the Court was made aware of concerning personal

jurisdiction was that the defendant doctor had made a single phone call into the District to a

pharmacy for the purposes of filling a prescription. Id. at 1104, 1106. In rejecting that phone call

as a viable basis to assert jurisdiction, the Court of Appeals discussed the fact that the phone call

“was made at the request of and for the convenience of the appellant…”, which alone would lead

to a slippery slope of allowing DC courts to assert jurisdiction over “any doctor who calls in a

prescription to a local pharmacy here…for the convenience of a D.C. resident or to assist

someone…while visiting here….” Id. at 1106-07.

       Harris can be easily distinguished because it only involves a single inconsequential phone

call as a basis for jurisdiction. Here, Plaintiffs allege at least two threatening phone calls were

made by Greenzweig into McMahon’s law office within the District. See Complaint at ¶¶ 21, 23.

Moreover, these phone calls were highly consequential to this case in that they were done to

obstruct justice in furtherance of the criminal conspiracy alleged herein, i.e., that McMahon’s law

firm should drop the case or Greenzweig would file sanctions and a bar complaint against Fox.

Plaintiffs also allege Greenzweig sent approximately 12 faxes into McMahon’s law office, and

filed a bar complaint against him in this district. See id. at ¶¶ 32-33, 40.

       The next case Greenzweig and Reilly rely on came a year later when the D.C. Court of

Appeals again affirmed the dismissal of a case on the basis of personal jurisdiction. In Charlton v.

Mond, 987 A.2d 436, 438 (DC 2010) (“Charlton”), the Court had to determine whether alleged

defamatory phone calls made into the District by a Maryland resident allowed the lower court to

assert jurisdiction under D.C.’s long arm statute. The plaintiff argued that the lower court had

jurisdiction over one of the defendants under a theory from the Restatement (Second) of Torts §



                                                  15
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 21 of 49


577(1), which states that “the situs of the defamation, venue and jurisdiction, is (sic) where the

defamatory information was received.” Id. (internal quotations omitted).

        The Charlton Court explained that it could not find a case that supported the plaintiff’s

argument that jurisdiction could be asserted over a defendant just because defamatory information

about the plaintiff was received by his associates in the District by phone. Id. It then determined

that based on plaintiff’s claims, he should have tried to argue that the D.C. long-arm statute—

specifically, D.C. Code § 13-423(a)(4)—applied to this situation, but then it found that there were

not enough contacts to support that theory either. Id. at 438-39. In coming to that decision, the

Charlton Court found that the plaintiff did not allege enough sufficient persistent conduct on the

part of the defendant (as required) to justify the lower court being able to rely on § 13-423(a)(4)

to assert jurisdiction over him. Id. at 439-40.

        Charlton can also be easily distinguished in that the instant case does not involve a

defamation claim or an argument based on D.C. Code § 13-423(a)(4). As alleged in the complaint,

this Court can assert jurisdiction over Greenzweig based on D.C. Code § 13-423(a)(1), the

“transacting business” provision, based on her threatening phone calls, faxes intended to convince

McMahon that proposed court dates for upcoming hearings had already been agreed to by Lewis,

and a bar complaint filed in this district. See Complaint at ¶ 8.

        The last case Greenzweig and Reilly rely on to argue that this Court cannot assert

jurisdiction over Greenzweig is another, much older D.C. Court of Appeals case. In Cockrell v.

Cumberland, 458 A.2d 716, 717 (DC 1983) (“Cockrell”), the D.C. Court of Appeals considered

whether the Superior Court properly dismissed plaintiff’s claims on the basis of personal

jurisdiction and forum non conveniens against a defendant company which allegedly improperly

surveyed the plot of land for the cabin it was going to build for the plaintiff. The plaintiff’s alleged

bases for the Superior Court to assert jurisdiction were that the company wrote letters and made

phone calls to him when they negotiated the contract to build a cabin for him. Id.
                                                  16
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 22 of 49


       The Cockrell Court stated it would be difficult for it to hold that these bases for jurisdiction

constituted “transacting business in the District”. Id. It went on to explain that D.C. Code § 13-

423(a)(1) “embraces those contractual activities of a nonresident defendant which cause a

consequence here.” Id. (internal quotation marks; citations omitted). Using that analysis, the

Cockrell Court held that “[t]he only consequence [here]… of which appellant complains…is injury

to his bank account”, due in part to the fact that he paid the surveyor hired by the defendant

company who negligently surveyed his property. Id. at 718. This was not a consequence according

to the Cockrell Court because that injury was not the main injury complained of (i.e., the plaintiff’s

causes of action arose out of the surveyor’s negligence and “the resulting construction of the cabin

in the wrong place, both of which occurred entirely in Virginia”). Id.

       Like Harris and Charlton, Cockrell can be distinguished as well because the phone calls

plaintiff alleges as giving rise to jurisdiction in the District solely related to the creation of a

contract between the parties. See id. at 717. Hence, they did not relate to the causes of action

themselves because those arose out of the performance of the contract. Here, as already contended

supra, Plaintiffs are alleging that the phone calls (and faxes and bar complaint) were done in

furtherance of the conspiracy and other relevant causes of action herein. See Dooley v. United

Techs. Corp., 803 F. Supp. 428, 436-37 (D.D.C. 1992) (“It is fair and reasonable that these

defendants be called back into this forum to defend against claims foreseeably stemming from

their actions here”, and “It is not unreasonable for the Saudi defendants to be called to defend

themselves on an action which relates to the conspiracy that they successfully fostered in this

forum”). Again, the last fax sent into the District by Greenzweig was intended to obstruct justice

and deceive McMahon, so Greenzweig should not find it unreasonable to get called into the District

to defend herself.

       Greenzweig committed the first two overt acts of the conspiracy to obstruct justice and end

Tomasello II by deliberately calling into the District to threaten Fox and McMahon to drop the
                                                 17
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 23 of 49


case in lieu of sanctions and a bar complaint, and therefore, it is reasonable for this Court to assert

jurisdiction over her.

        In addition to the facts distinguishing the cases Greenzweig and Reilly cite, this Court has

also acknowledged the role phone calls and faxes can play in terms of its personal jurisdiction

analysis. In FC Investment Group LC v. Lichtenstein, 441 F. Supp. 2d 3, 8-9 (D.D.C. 2006) (“FC

Investment Group”), this Court cited an earlier Supreme Court case for the proposition that “[I]t is

an inescapable fact of modern commercial life that a substantial amount of business is transacted

solely by mail and wire communications across state lines….” (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 476 (1985)) (internal quotation marks omitted). It then went on to state

that:

        Accordingly, it has long been the law that an absence of physical contacts will not defeat
        personal jurisdiction so long as the defendant’s efforts are purposefully directed toward
        residents of another state. Just as clearly, transactions by telephone and facsimile alone
        can, depending on the circumstances, be an adequate basis for personal jurisdiction.
        Id. at 9 (internal citations omitted) (emphasis added).
        The FC Investment Group Court then explained that the amount of contacts is not what is

important for a court’s due process analysis, but rather it is “their significance”. Id. The facts the

Court felt were significant included: 1) around 10 phone calls between the nonresident defendant

and resident plaintiff, most of which were initiated by the defendant; 2) the calls were made to the

plaintiff’s D.C. office “at a number with a 202 [D.C.] area code”; and 3) the defendant sent a fax

to the plaintiff’s D.C. office where the fax number also contained a 202 area code. Id.

        The FC Investment Group Court found that, based on those facts, the nonresident defendant

was on notice that the plaintiff was in the District, that the phone conversations were not merely

“happenstance”, as the plaintiffs allege that these phone calls were used by the defendant to

intentionally defraud the plaintiffs, and that the contacts listed earlier in this paragraph were more

“deliberate rather than incidental”. Id. Therefore, the FC Investment Group Court held that the

defendants “should have reasonably anticipated having to litigate a matter arising directly from

                                                  18
         Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 24 of 49


those contacts in this jurisdiction”, and that it did not “offend [] traditional notions of fair play and

substantial justice” to assert jurisdiction over them. Id. at 9, n. 22. As alleged in the Complaint, the

conduct engaged in by Greenzweig and her co-conspirators was more “deliberate” than

“incidental”, and so it will not offend traditional notions of fair play and substantial justice to bring

her to justice here.

         The facts here are closely analogous to the facts this Court looked favorably upon in FC

Investment Group. Plaintiffs are alleging that phone calls (2), faxes (12), an email and a bar

complaint were used to further a conspiracy just like the plaintiffs alleged in that case. See FC

Investment Group, 441 F. Supp. at 9. Also, McMahon’s office has a 202 number for both its

telephone line and its fax line, so it is impossible for Greenzweig to claim that she was not on

notice that McMahon’s office was located in the District. See id. Moreover, Greenzweig

intentionally, at the behest of Reilly and with his approval, called into the District to threaten Fox

and McMahon on two separate occasions, and also sent faxes into McMahon’s office to mislead

him into thinking Lewis could attend upcoming court dates. Obviously, then, they were deliberate

acts made in furtherance of the conspiracy to obstruct justice alleged herein.

       B. This Court Can Assert Specific Personal Jurisdiction over Reilly Based on His
          Contacts with the District

         Regarding Reilly, Greenzweig and he contend that this Court cannot assert personal

jurisdiction over him under an agency theory or conspiratorial jurisdiction theory3 for several

reasons. First, they argue that the threatening phone calls and faxes Greenzweig made or sent




2
  Of particular relevance to the instant case, the FC Investment Group Court also explained in footnote 2 of
its opinion that D.C. had a “strong” interest in adjudicating the claims at issue in that case even though they
were brought by a Maryland resident (a company). Also, it stated that a D.C. court could decide the dispute
at issue there as it would be “efficient and interfere[d] with no fundamental substantive social policy”, citing
to Burger King (471 U.S. at 477) (quotation omitted). Here, the Court should rule similarly and rule that it
has jurisdiction over all Defendants, even though one of the plaintiffs lives in Virginia.
3
 Plaintiffs will address their argument as to why this Court can assert conspiratorial jurisdiction over Greenzweig
and Reilly in the next section of the Argument infra.
                                                         19
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 25 of 49


into the District “is not permitted under D.C. Code § 13-423 and does not comport with due

process.” Mem. P & A at 13. Next, they argue that this Court cannot consider Lewis’ pre-

conspiratorial actions in the District as part of its jurisdictional analysis. Id.

        The obvious problem is that Greenzweig and Reilly do not cite to any case law for the

proposition they are proffering, i.e., that phone calls and faxes into this jurisdiction cannot be used

as a basis for this Court to assert jurisdiction over them. Assuming they will rely on the same cases

they used in their previous section supra regarding Greenzweig’s lack of contacts to make this

argument in their Reply, Plaintiffs have already distinguished those cases in that section supra and

those distinguishing factors would apply similarly if Greenzweig and Reilly try to apply them to

Reilly (e.g., the phone calls and faxes Greenzweig prepared and then sent, respectively, into the

District were made in furtherance of the conspiracy to obstruct justice as alleged herein, not for an

ancillary matter).

        Additionally, Plaintiffs have found at least two cases that recognize that phone calls and

faxes can be used by courts to assert jurisdiction over nonresident defendants. As set forth supra,

the FC Investment Group Court stated, inter alia, that “telephone and facsimile alone can… be an

adequate basis for jurisdiction.” FC Investment Group, 441 F.Supp.2d at 9 (citing to Gorman v.

Ameritrade Holding Corp., 293 F.3d 506, 511 n. 4 (D.C. Cir. 2002) (“Gorman”)). Based on that

case, and the D.C. Circuit case it cites to (Gorman), this Court would thus simply be relying on

apposite caselaw by deciding to assert jurisdiction over Reilly and denying the Motion to Dismiss.

        Greenzweig and Reilly’s last two arguments in regard to the two theories mentioned supra

are that Reilly never committed “any purposeful actions to avail himself of the jurisdiction of this

court”, which they contend cannot be reconciled with the concept of “fair play and substantial

justice”, and that Plaintiffs make no allegations in their Complaint that Reilly was aware what his

co-conspirators (Greenzweig and Lewis) were doing in the District to further the conspiracy to

obstruct justice alleged herein. Mem. P & A at 13. In rounding out their arguments, they then
                                                   20
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 26 of 49


acknowledge that D.C.’s long-arm statute allows courts in this judicial district to assert personal

jurisdiction over a nonresident defendant under an agency theory, while citing to Walden v. Fiore,

571 U.S. 277, 291 (2014) (“Walden”), for the proposition that the Plaintiffs have to allege that

Reilly (as opposed to they themselves) has sufficient minimum contacts with the forum to enable

this Court to assert jurisdiction over him. Id. at 13-14.

       As discussed in footnote 3, Plaintiffs will address their conspiracy jurisdiction arguments

in the next section infra. However, Greenzweig and Reilly’s arguments can also be disposed of on

an agency theory of jurisdiction. The Supreme Court in Daimler, 571 U.S. at 135, acknowledged

that courts can assert specific jurisdiction over nonresident defendants under an agency theory

((“[A] corporation can purposefully avail itself of a forum by directing its agents or distributors to

take action there”) (internal citations omitted)).

       While Daimler concerned the corporate context, it is reasonable and appropriate for this

Court to assert jurisdiction over an individual client whose attorney-agent acts to further a

conspiracy in this judicial district. Plaintiffs assert that Reilly specifically directed Greenzweig to

essentially do whatever was necessary to dismiss Tomasello II (see Complaint at ¶¶ 29, 36),

including discrediting McMahon in front of Judge Kassabian in any way possible. This Court

should therefore be allowed to assert jurisdiction over Reilly on an express agency theory.

However, even if Reilly did not specifically direct Greenzweig to make threatening phone calls,

send misleading faxes, or file a bar complaint in the District, he should be liable to suit in this

judicial district based on the acts of his attorney and agent, Greenzweig, who had the actual and/or

apparent authority to act on his behalf, i.e., “What do we do about this prick?”. See Goldschmidt

v. Paley Rothman Goldstein Rosenberg & Cooper, Chartered, 935 A.2d 362, 369 (D.C. 2007)

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 633-34 (1962) (“Fischer is deemed bound by the

acts of his lawyer-agent and is considered to have notice of all facts, notice of which can be charged

upon the attorney.”) (internal quotation marks and citation omitted); see also Pioneer Inv. Servs.
                                                     21
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 27 of 49


Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396 (1993) (“[W]e have held that clients must

be held accountable for the acts and omissions of their attorneys”).

       Lastly, Greenzweig and Reilly use Daimler to argue that this Court does not have general

jurisdiction over Reilly because the various annual meetings and seminars held in the District that

he attends, based on information and belief, are not sufficient under a “continuous and systematic”

analysis. Mem. P & A at 14. In the interests of judicial economy, the Plaintiffs concede that the

facts alleged in the Complaint alone would likely be insufficient to vest this Court with the power

to assert general jurisdiction over Reilly. But as requested in their Complaint (see Complaint at 6,

n. 1) Plaintiffs would respectfully request this Court to permit them to conduct limited

jurisdictional discovery to help them discover if Reilly (and Greenzweig) have sufficient contacts

with this jurisdiction to comport with due process and D.C.’s long-arm statute.

      C. This Court Can Assert Conspiracy Jurisdiction over Reilly and Greenzweig
         Based on Their Overt Acts Committed in the District

       As alleged in the Complaint, this Court can assert conspiratorial jurisdiction over both

Greenzweig and Reilly. While Plaintiffs cite to Halberstam v. Welch, 705 F.2d 472, 477 (D.C. Cir.

1983) (“Halberstam”), as the basis of their conspiratorial jurisdiction claim (a seminal case

completely ignored by Greenzweig and Reilly), they acknowledge that Walden and subsequent

decisions of this Court have changed the analysis slightly. To allege a conspiracy under

Halberstam, a plaintiff must allege 1) an agreement between two or more people to 2) participate

in an unlawful act, whereby 3) an injury occurred to the plaintiff due to an overt act performed by

a party to the conspiracy and 4) which overt act was done pursuant to and in furtherance of the

common scheme of the agreement. Halberstam, 705 F.2d at 477.

       Assuming this Court will follow the approach laid out in Walden, and subsequently EIG

Energy Fund XIV, L.P., v. Petroleo Brasileiro S.A., 246 F. Supp. 3d 52 (D.D.C. 2017) (“EIG

Energy Fund”), and Cockrum, the only other element added to the civil conspiracy analysis in this

                                                22
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 28 of 49


District is that a plaintiff must allege that the “defendant knew his co-conspirator was carrying out

acts in furtherance of the conspiracy in the forum.” Cockrum, 319 F. Supp. 3d at 158 (citing to EIG

Energy Fund, 246 F. Supp. 3d at 91. Moreover, as explained in the Complaint, “[c]onspiracy

jurisdiction has been held to exist when a conspirator enters the forum and is deemed to [have]

transact[ed] business there directly; [other] co-conspirators who never enter the forum are deemed

to [have] transact[ed] business there by an agent. Second Amendment Found. v. U.S. Conf. of

Mayors, 274 F.3d 521, 523 (D.C. Cir. 2001) (internal quotation marks omitted).

       Plaintiffs have already alleged each of the elements under Halberstam and its progeny.

From the Complaint, it is clear that Plaintiffs have alleged that soon after the Complaint was filed,

Greenzweig and Reilly entered into an agreement to obstruct justice in Tomasello II in order to get

the case dismissed. See, e.g., Complaint at ¶¶ 19, 59-60. Sometime after Lewis signed a contract

to become McMahon and Tomasello’s local counsel, Greenzweig and Reilly brought Lewis on

board their conspiracy and she agreed to mislead McMahon into thinking she would be in

attendance on critical court dates and that he had been admitted pro hac vice. See, e.g., Complaint

at ¶ 32-34. Hence, all three Defendants entered into an agreement to obstruct justice and secure

dismissal of Tomasello II (an unlawful act), satisfying the first two elements of Halberstam.

       Concerning elements 3 and 4 under Halberstam, both Tomasello and McMahon were

obviously harmed as a result of Greenzweig’s overt acts into the District and the object of the

conspiracy itself. When Greenzweig made phone calls into McMahon’s D.C. office threatening

his associate, Fox, and McMahon with a bar complaint and sanctions, intentionally sent in faxes

to his office to mislead McMahon about court dates which she represented had been agreed upon

by Lewis, and filed a bar complaint against McMahon, both Tomasello and McMahon were

harmed. This is because not long after the threatening phone calls, Fox left McMahon’s employ

fairly abruptly as a result of those threats, and, as a result, McMahon was forced to scramble to

find new local counsel. See id. at ¶ 25.
                                                 23
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 29 of 49


        Next, after McMahon secured new counsel in Virginia, Erlich, Greenzweig similarly

threatened him, and he dropped out of Tomasello II. As a consequence, the Plaintiffs had to hire

another local counsel, Lewis, who Greenzweig again later threatened and/or at least convinced to

join the conspiracy. See id. at ¶ 27. Hence, as a result of the first two phone calls, i.e., overt acts,

and Greenzweig’s subsequent threats to Erlich and Lewis, Plaintiffs were deprived of Lewis’

valuable services of being in the courtroom for critical court dates and advancing her client’s

interests. See, e.g., id. at ¶ 35. This deprivation ultimately led to the dismissal of Tomasello II (i.e.,

the goal of the conspiracy), even though Judge Kassabian had originally allowed 17 days earlier

two of Tomasello’s claims to proceed, resulting in no damages or justice for Tomasello and no

contingency fee for McMahon.

        And to satisfy the additional requirement post-Walden for alleging conspiratorial

jurisdiction, Plaintiffs have alleged that Reilly knew Greenzweig was committing overt acts in

furtherance of their conspiracy to get Tomasello II dismissed. Specifically, Plaintiffs allege, for

example, that Reilly and Greenzweig spoke about how she could get Tomasello II dismissed, and

that Greenzweig told him that intimidating Fox was the only way she could guarantee dismissal.

Id. at ¶¶ 20, 26.

        Greenzweig and Reilly argue that the Plaintiffs do not allege in their Complaint that before

Lewis and McMahon entered into an agreement, all three Defendants had begun conspiring to

obstruct justice and end Tomasello II. Mem. P & A at 12. They then cite to Cockrum for the

principle that any acts before a conspirator joined the conspiracy “cannot be in furtherance of the

conspiracy and [are] therefore irrelevant to this court’s personal jurisdiction analysis.” Id., 319 F.

Supp. 3d at 185-86. This principle, they argue, applies here because Plaintiffs do not allege that

Greenzweig and Reilly were aware Lewis came into the District to contract with McMahon to

serve as his and Tomasello’s local counsel. Id. at 13. Therefore, Greenzweig and Reilly argue this

Court cannot assert personal jurisdiction over Greenzweig under a conspiracy jurisdictional theory.
                                                   24
           Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 30 of 49


           Greenzweig and Reilly assert substantially the same arguments in relation to Reilly, with

the addition of the argument that asserting jurisdiction would not be permitted under D.C.’s long-

arm statute or comply with due process. Id. In addition, they contend that Plaintiffs do not allege

that Reilly knew Greenzweig or Lewis were acting in furtherance of the conspiracy alleged herein

in the District. Id.

           Reilly and Greenzweig’s arguments in relation to Lewis miss the point and ignore the

Plaintiffs’ other allegations. Again, by making threatening phone calls into the District after

coming to an agreement with Reilly about what needed to be done to get Tomasello II dismissed,

sending faxes in to McMahon’s office to mislead McMahon about Lewis’ attendance at critical

court hearings, and filing a bar complaint in this District, Greenzweig has transacted business in

the District under D.C. Code § 13-423(a)(1) and committed overt acts in furtherance of the

conspiracy alleged herein—to obstruct justice in Tomasello II and secure the case’s dismissal. See

Bellsouth Intellectual Prop. Corp. v. VCS Techs., Inc., No. CIV.A.04-1476 GK, 2004 WL 2475558,

at *1 (D.D.C. Oct. 29, 2004) (“This Court has personal jurisdiction over Defendant because

Defendant, by filing an application to register a mark with the … USPTO…has purposely availed

itself of the laws of this jurisdiction.”).

           Moreover, as already contended herein supra, this Court has previously held that making

phone calls and sending faxes into this district can allow a court here to assert jurisdiction over

nonresident defendants. See FC Investment Group, 441 F.Supp.2d at 9 (citing to Gorman v.

Ameritrade Holding Corp., supra, 293 F.3d at 511 n. 4 (D.C. Cir. 2002)). As such, this Court can

assert jurisdiction over Greenzweig and Reilly without ignoring due process, i.e., notions of fair

play and substantial justice.

    III.          Venue Is Appropriate in the District of Columbia
           Greenzweig and Reilly argue that the District is an improper venue for the instant case

for a number of reasons. Their main argument is that “the alleged events that give rise to the

                                                   25
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 31 of 49


claim occurred in Virginia”. Mem. P & A at 16. Part of their justification for this argument is

that any actions or conversations between Greenzweig and Reilly occurred in Virginia, and that

the contacts Plaintiffs allege as a basis for this (e.g., the phone calls and faxes into the District

discussed supra) “are not a substantial part of the events that give rise to Plaintiffs’ claims.” Id.

Finally, Greenzweig and Reilly cite to the Complaint for language regarding the District being a

proper venue, but argue that these are not valid bases under the federal venue statute (28 U.S.C.

§ 1391). Id.

        Plaintiffs concede that venue is proper only under the basis delineated in 28 U.S.C. §

1391(b)(2). However, they contend that a substantial part of the events that occurred in relation

to this case actually occurred in the District. If the Court does a qualitative analysis, it will find

that a majority of the overt acts done to further the conspiracy to obstruct justice in this case were

performed in or conducted in the District. First, there are the two phone calls made by

Greenzweig into the District that were in furtherance of the conspiracy because they were made

in an attempt to obstruct justice by intimidating Fox and McMahon in dismissing Tomasello II, a

meritorious case.

        Then, this Court should consider the faxes Greenzweig sent into the District, at least

some of which were sent in as part of an attempt to mislead McMahon into thinking Lewis

would attend certain court hearings when, in fact, she would not be attending and informed

Greenzweig of that fact. That is prima facie evidence of an attempt to obstruct justice and

mislead the Court and McMahon as well. The most important of these faxes was one of the last

faxes sent, which was regarding a hearing on FCFD’s motion for reconsideration of Judge

Kassabian’s decision to allow two of Tomasello’s claims to move forward and survive their

demurrer. As alleged in the Complaint, Greenzweig coordinated with Lewis to not appear at that

hearing, and Lewis did not appear. See Complaint at ¶¶ 32-33, 35. As a result of Lewis’ failure to

appear, McMahon was not allowed to speak to the court in defense of his client and oppose the
                                                   26
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 32 of 49


motion for reconsideration based on Virginia pro hac vice rules, and, as such, Judge Kassabian

had no choice but to grant the Motion. See id. at ¶ 35. And Plaintiffs assert that he granted the

motion at least in part because it appeared to him that McMahon had lied to him about his pro

hac vice status.

        As far as what overt acts were committed in Virginia, Greenzweig’s threats to Erlich

occurred solely there, and the entering of the agreement regarding the conspiracy at least

between Greenzweig and Reilly occurred there. Hence, from an actual review of the overt acts

occurring in this case, a substantial amount of the events or omissions actually occurred in the

District, not in Virginia.

        Plaintiffs believe that a brief overview of Judge Collyer’s analysis in FC Investment Group

is instructive here as well. In her opinion, she correctly pointed out that the federal venue statute

was amended in 1990 “to make venue proper in any judicial district in which a substantial part of

the events or omissions giving rise to the claim occurred.” FC Investment Group, 441 F. Supp. 2d

at 11. This language is what is stated in 28 U.S.C. § 1391(b)(2) and is the provision Plaintiffs rely

on, as discussed supra.

        Judge Collyer then recited from Wright and Miller’s Federal Practice and Procedure § 3806

(1994 Supp.): “It is now absolutely clear that there can be more than one district where a

substantial part of the events giving rise to the claim occurred.” Id. (internal quotation marks

and citation omitted) (emphasis added). This jurisprudence is of course contrary to the assertion

made by Greenzweig and Reilly that Virginia is the sole judicial district where venue is appropriate.

More importantly, Judge Collyer succinctly framed the proper question this Court must decide,

i.e., “whether the District the Plaintiff chose had a substantial connection to the claim, whether or

not other forums had greater contacts.” Id. (internal quotation marks and citation omitted)

(emphasis added).



                                                 27
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 33 of 49


       Judge Collyer also addressed the issue of communications like those sent by Greenzweig

into the District. She referenced the fact that false and misleading information had been given to

the plaintiffs to induce their reliance on an investment decision. Id. at 12. She concluded in

rejecting the defendants’ claim that this is not an appropriate venue because those

“communications have much more than a ‘minimal nexus’ to Plaintiff’s claim”. Id. The Plaintiffs

herein allege that the 12 faxes sent into this jurisdiction were intended to deceive McMahon into

thinking that Lewis would be available on particular dates when she knew that was not the case.

This was the practice in Tomasello II for coordinating suitable dates for the next upcoming hearing

and is standard motions practice in Fairfax County. See Complaint at ¶¶ 32-33. This is of course

is only one instance showing the requisite intent on Greenzweig’s part to engage in obstruction of

justice, i.e., she knew that McMahon would rely on her representation of “agreed upon dates”.

       Judge Collyer further addressed the defendants’ contention that another state (Illinois) had

a strong connection to the claim at issue as compared to D.C. She concluded that “even if Illinois,

the site of many of the actions leading to the alleged fraud, has a strong connection to the claim, it

is now recognized that more than one forum can be an appropriate venue…”. FC Investment

Group, 441 F. Supp. 2d at 12 (emphasis added). She found, for example, that the numerous

communications of false and misleading information “were a significant part of the sequence of

events” occurring in the District. Id.

       Finally, she addressed the defendants’ contention that a transfer of the case would be

appropriate. Id. She cautioned that the defendants must satisfy two elements to convince the Court

transfer would be appropriate: 1) establish that the plaintiff could have brought the action in the

proposed transferee district in the first place; and 2) plausibly assert “that considerations of

convenience and the interest of justice weigh in favor of transfer…” to that transferee district. Id.

at 12-13. Judge Collyer also afforded the defendants the right to argue that the plaintiff’s choice



                                                 28
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 34 of 49


of forum could be overcome if private and public interest factors clearly point toward trial in the

alternative forum. Id. at 13.

        However, Greenzweig and Reilly have not cited any private or public interest factors. For

example, Greenzweig and Reilly have not “point[ed] to the existence of any factors that would

cause them to experience extreme hardship in accessing evidence if venue were not transferred to

[Virginia]”. See id. They have in their possession today all of the evidence they need to defend the

claims asserted herein. Moreover, the court can take judicial notice that since these individuals are

located in Fairfax County, the only burden they would have to endure is a short car trip or Metro

ride to enter the District.

        In analyzing this issue, Judge Collyer addressed the burden of proof that the defendants

had, i.e., “the balance of convenience of the parties and witnesses and the interests of justice are

in its favor”. Id. at 13. She also observed, like just about every judge in this judicial district has,

that Plaintiff’s choice of forum is ordinarily afforded great deference. Id. She rejected the argument

that since most of the evidence therein was in Illinois and the big events underlying the alleged

fraud occurred there, transfer of venue was warranted. Id. She also pointed out that the defendant

did “not demonstrate[] any great hardship such as inability to travel, significant expense, or

medical disability that would adversely affect his ability to litigate this case [in the District]”. Id.

(internal quotation marks and citation omitted).

        Judge Collyer moreover pointed out that “when analyzing the convenience of parties and

witnesses, a defendant must show that witnesses would be unwilling to testify in the district of

Columbia.” Id. at 14. That is certainly not the case here, with Fairfax County so proximate. Not a

single conspirator has affirmed in an affidavit that they would be unwilling to testify in the District.

Why any of these conspirators would not be willing to testify in the District is unfathomable. For

example, Lewis lives in the District. And based upon information and belief, Reilly routinely

travels to the District to conduct fire department-related business.
                                                   29
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 35 of 49


       Finally, Judge Collyer addressed the argument that Illinois law would have to be

interpreted to decide the controversy at bar. Id. Nowhere in their motion to dismiss, however, do

Greenzweig and Reilly make the claim that this Court would have some problem interpreting

Virginia law or federal law (e.g., 42 U.S.C. § 1985). Judges in this judicial district interpret laws,

whether foreign or domestic, every day in this court and this Court would not have to adjudicate

complicated issues of law like whether there was an antitrust violation due to market price

manipulations (not that this Court could not do that). And, at this time, it does not appear that there

is any need for an expert to opine as to whether the Defendants, for example, obstructed justice in

Judge Kassabian’s court. The statute, 42 U.S.C. § 1985, is very clear on that point.

IV.    This Court Has Subject Matter Jurisdiction

       It is difficult to conceive why Greenzweig and Reilly place so much reliance upon Moore

v. Idealease of Wilmington, 465 F. Supp. 2d 484, 488 (E.D.N.C. 2006) (“Moore”), as explained

infra. See Mem. P & A at 5, 18-19. While the Moore Court did opine that: “Plaintiff’s complaint

did fall within the Rooker-Feldman doctrine”, the rationale relied upon by the Moore Court has

no application on the facts of the instant case. For example, “in substance, Plaintiff in Count I is

seeking to set aside the state court judgment.” Id. As a review of the instant complaint reveals,

neither Tomasello nor McMahon is seeking to set aside the state court judgment in Tomasello II

and would readily admit that Tomasello no longer has a remedy to pursue in Circuit Court.

       Nor have the Plaintiffs herein alleged that the Defendants had “been tampering with

witnesses or jurors, withholding and misrepresenting facts, and conspiring with the judges”. In

fact, Plaintiffs claim herein that Judge Kassabian, based on the allegations pled herein, was also a

victim of the criminal conspiracy to obstruct justice, i.e., he had no idea that the reason that local

counsel was not showing up to accompany McMahon was that she had been threatened by

Greenzweig.



                                                  30
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 36 of 49


        It is also instructive to focus on why the Moore Court thought that the plaintiff could not

prevail in that litigation, to wit: “Stated differently, in order for Plaintiff to prevail in this Court,

the Court would have to undue the state court judgment and declare that judgment invalid.” In

stark contrast to the facts at bar, the Plaintiffs, to prevail in this case, do not have to seek a

declaration that the state court judgment is invalid. For them to prevail, they must allege and

eventually prove that the Defendants obstructed justice and violated 42 U.S.C. § 1985, inter alia.

        Moreover, Greenzweig and Reilly curiously cite a case which appears to undercut their

arguments. In that case, the Court held that Rooker-Feldman doctrine did not apply and, in fact,

discussed how the doctrine was limited by the Supreme Court. Mem. P & A at 18 (citing Davani

v. Va. Dep’t of Transp., 434 F.3d 712 (4th Cir. 2006)). In that case, the Fourth Circuit

acknowledged that the Supreme Court had “reined in the expansive interpretation of the Rooker-

Feldman doctrine…” as seen in prior Fourth Circuit cases. Davani, 434 F.3d at 718 (citing Exxon

Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005)). The Court also reiterated that if

a plaintiff “is not challenging the state-court decision, the Rooker-Feldman doctrine does not

apply.” Davani, 434 F.3d at 718-19.

        In making that statement, the Court cited to a case decided a year earlier in that Circuit,

Washington v. Wilmore, 407 F.3d 274 (4th Cir. 2005) (“Washington”). There, the Court held that

a plaintiff could bring a constitutional claim based on the fact that perjured testimony was part of

the basis he was convicted. Washington, 407 F.3d at 280. Hence, the injury he was asserting

arose out of the constitutional defects, not the state court judgment itself. See id.

        This is the same situation as the instant case. Plaintiff Tomasello is bringing statutory and

constitutional violations for violations of her rights in prosecuting her case. She, nor McMahon,

are challenging the state court judgment or asking for this Court to set aside that judgment. She is

simply asking for this Court to award her damages based on all three Defendants’ violations of

her constitutional rights.
                                                    31
           Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 37 of 49


           Therefore, the Rooker-Feldman doctrine clearly does not apply to the instant case, and

this Court has subject matter jurisdiction.

V.         The Complaint States Claims upon Which Relief May Be Granted

           A.       The Complaint States Plausible Claims against Reilly

           Plaintiffs assert that the Complaint adequately pleads that Reilly conspired to obstruct

justice under 42 U.S.C. § 1983, conspired to deprive Tomasello of a fundamental civil right, i.e.,

to prosecute a law suit in Virginia state court under 42 U.S.C. § 1985(2), and tortiously interfered

with Plaintiff’s contract with Lewis. The Complaint is replete with allegations that Reilly

conspired and agreed with Greenzweig, his agent and attorney, to secure dismissal of Tomasello

II by threatening Fox, McMahon, Erlich and Lewis with motions for sanctions and bar

complaints if they did not cooperate and ultimately conspired with Lewis that she make herself

unavailable for critical hearings. See Complaint at ¶¶ 6, 13-17, 19-21, 29, 31, 36, 59-61, 64-65,

67-69 and 85-92. The Complaint alleges meetings, conversations and agreements between

Greenzweig and Reilly to secure dismissal of Tomasello II, to obstruct justice, and to interfere

with Plaintiffs’ contract with Lewis. See id. at 19-20, 29, 36 and 86-87. Again, comments like

“What do we do with that prick?” are quite revealing in terms of the conspirators’ state of mind.

           To establish a prima facie case of malicious intentional interference with contractual

relations, a plaintiff must show: 1) the existence of a valid contractual relationship or business

expectancy; 2) knowledge of the relationship or expectancy on the part of the interferor, 3)

intentional interference inducing or causing a breach of termination of the relationship or

expectancy, and 4) resultant damage to the party whose relationship or expectancy has been

disrupted. Dunlap v. Cotton Transmission Systems, LLC, 28 Va. 207, 216 (2014).4




4
    Plaintiffs agree with Reilly and Greenzweig that Virginia law applies to the tort claims.
                                                            32
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 38 of 49


       Reilly and Greenzweig mistakenly argue that Plaintiffs must identify breach of a legal

duty owed to Tomasello by Reilly based on Okusami v. Psychiatric Institute of Washington, Inc.,

959 F.2d 1062, 1066 (D.C. Cir. 1992) (“Okusami”). In Okusami, the plaintiff made a negligence

claim based on the proposition that certain bylaws imposed upon the defendants a duty to afford

the plaintiff certain procedural rights. Id. When the Okusami Court stated that the plaintiff

needed to allege an agreement “in addition to negligence”, it was clearly referring to the

plaintiff’s negligence claim, not a requirement that civil conspiracy claims require breach of a

legal duty owed to the plaintiff. Id.

       In the instant case, Plaintiffs specifically plead that Reilly took action to interfere with

Plaintiffs’ contract with Lewis: 1) a contractual relationship existed between Tomasello and

Lewis (see Complaint at ¶ 84); 2) Reilly knew about the contract as well as the responsibilities

that Lewis had under the contract because he had shown up at every hearing and saw her in

action (see id. at ¶ 85); 3) Reilly conspired with Greenzweig to threaten and pressure Lewis into

withdrawing from Tomasello II (see id. at ¶¶ 86-88); and 4) Reilly was successful in causing

damage to Tomasello by interfering with her contract with Lewis (see id. at ¶¶ 90-92). Thus,

Plaintiffs have alleged that Reilly directed and approved of Greenzweig’s action to maliciously

interfere with the contractual relationship and Count V states a claim upon which relief may be

granted against Reilly.

       As to Count I, Plaintiffs allege that Reilly conspired with Greenzweig and Lewis to

obstruct Tomasello II by first threatening Fox, McMahon and Erlich to cause the withdrawal of

Fox and Erlich and then conspiring with Greenzweig and Lewis to secure dismissal of Tomasello

II. See id. at ¶¶ 60-62. Since Plaintiffs did not need to identify breach of a legal duty owed to

Tomasello by Reilly, they have adequately alleged a cause of action against Reilly pursuant to 42

U.S.C. § 1983.



                                                 33
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 39 of 49


       Regarding Count II, Plaintiffs allege that Reilly conspired with Greenzweig to deprive

her of her fundamental civil right to prosecute a lawsuit against him in Virginia state court by

first threatening Fox, McMahon and Erlich to cause the withdrawal of Fox and Erlich and then

conspiring with Greenzweig and Lewis to secure dismissal of Tomasello II. See id. at ¶¶ 64-65,

67-69. Since Plaintiffs did not need to identify breach of a legal duty owed to Tomasello by

Reilly, they have adequately alleged a cause of action against Reilly pursuant to 42 U.S.C. §

1985(2).

       B.       Count II States a Cause of Action upon Which Relief May Be Granted as
                Plaintiffs Contend that Greenzweig and Reilly’s Conspiracy to Obstruct
                Tomasello II Was Based on Sex and Race

       Plaintiffs contend they have alleged in Count II that Greenzweig and Reilly’s conspiracy

to obstruct Tomasello II was based on Tomasello’s sex and race. See Complaint at 2, ¶¶ 1, 3, 65

and 69. The comment “you’re only here because you are black and female” speaks for itself. A

claim under 42 U.S.C. § 1985(2) concerning conspiracies to obstruct justice in state courts must

be based on “invidiously discriminatory animus behind the conspirators’ action.” See Kush v.

Rutledge, 460 U.S. 719, 725-726 (1983). Should the Court conclude that Plaintiffs have not

adequately pled discriminatory animus based on sex and race in Count II, Plaintiffs should

respectfully be allowed leave to amend Count II to more specifically allege that Greenzweig and

Reilly’s conspiracy to obstruct justice was based on sex and race discrimination, particularly as

the Complaint makes clear that that is indeed Plaintiffs’ allegation.

            C. Count I States a Cause of Action upon Which Relief May Be Granted as
               Plaintiffs Contend that Greenzweig and Reilly’s Conspiracy Violated their
               Fourteenth Amendment Right to Substantive Due Process and Greenzweig
               Is Not Entitled to Immunity

       Plaintiffs argue that Count I states a cause of action upon which relief may be granted

under 42 U.S.C. § 1983 for violation of Tomasello’s right to substantive due process under the

Fourteenth Amendment of the U.S. Constitution in that Greenzweig and Reilly’s conspiracy to

                                                 34
         Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 40 of 49


deprive Tomasello of her liberty interest in prosecuting a civil case in state court in Virginia.

Plaintiffs claim that Greenzweig and Reilly acted under color of law which was made possible

because they acted with the authority of Virginia law. Plaintiffs assert that the actions taken by

Greenzweig and Reilly to intimidate, threaten and employ undue influence and duress against

four different attorneys, Fox, McMahon, Erlich and Lewis, to secure dismissal of Tomasello II

shocks the conscience and constitutes malicious conduct unjustifiable by any proffered

government interest. Plaintiffs contend that Greenzweig is not entitled to immunity because she

was not acting as a prosecutor in defending Reilly against a civil action and no reasonable county

attorney would have believed that her actions against the four attorneys did not constitute a

violation of Tomasello’s substantive due process right.

         A claim under 42 U.S.C. § 1983 must be based on action under color of law. Shume v.

Pearson Education Inc., 306 F. Supp. 3d 117, 126 (D.D.C. 2018). The traditional definition of

acting under color of state law requires that the defendant in a § 1983 action have exercised

power possessed by virtue of state law and made possible only because the wrongdoer is clothed

with the authority of state law. Williams v. United States, 396 F.3d 412, 414 (D.C. Cir. 2005).

         This Court discussed liberty interests protected by the Due Process Clause of the

Fourteenth Amendment in Jordan v. District of Columbia, 161 F. Supp. 3d 45, 54-55 (D.D.C.

2016):

         Liberty interests protected by the Due Process Clause’s substantive component are ‘not
         absolute.’ Youngberg [v. Romeo], 457 U.S. at 319-20, 102 S.Ct. 2452. The question ‘is
         not simply whether a liberty interest has been infringed,’ but whether ‘the extent or
         nature of’ that infringement ‘is such as to violate due process.’ Id. at 320, 102 S.Ct. 2452.
         To that end, the Supreme Court has consistently reiterated that ‘the ‘Fourteenth
         Amendment is not a ‘font of tort law to be superimposed upon whatever systems may
         already be administered by the States.’’ [County of Sacramento v.] Lewis, 523 U.S. at
         848-49, 118 S.Ct. 1708 (quoting Paul v. Davis, 424 U.S. 693 701, 96 S.Ct. 1155, 47
         L.Ed. 2d 405 (1976). Instead, the Court has ‘emphasized time and again that ‘[t]he
         touchstone of due process is arbitrary action of government,’’ and that the Constitution
         does not, of its own accord, ‘guarantee due care on the part of state officials.’ Id. at 845,
         848-49, 118 S.C.1708 (alteration in original) (quoting Wolff v. McDonnell, 418 U.S. 539,
         558, 94 S.Ct. 2963, 41 L.Ed. 2d 935 (1974)). When the actions of government officials
                                                  35
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 41 of 49


       are at issue – as all agree they are here – the Court has ‘repeatedly emphasized that only
       the most egregious official conduct can be said to be ‘arbitrary in the constitutional
       sense’’ and rise to the level of a cognizable constitutional violation. Id. at 846, 118 S.Ct.
       1708 (quoting Collins [v. City of Harker Heights, Texas], 503 U.S. at 129, 112 S.Ct.
       1061).

       The doctrine of substantive due process constrains only egregious government

misconduct. George Washington University v. District of Columbia, 318 F.3d 203, 209 (D.C.

Cir. 2003). The doctrine prevents grave unfairness and may be shown in two ways: 1) a

substantial infringement of state law prompted by personal or group animus, or 2) a deliberate

flouting of the law that trammels significant personal or property rights. Id. The substantive

component of the Due Process Clause is violated by executive abuse of power which shocks the

conscience. County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998) (“County of

Sacramento”). Conscience-shocking conduct that violates due process usually takes the form of

affirmative state action. Estate of Phillips v. District of Columbia, 455 F.3d 397, 403, 372 U.S.

App. D.C. 312 (D.C. Cir. 2006). A court’s consideration of a substantive due process claim

demands an exact analysis of the circumstances before any abuse of power is condemned as

conscience shocking. County of Sacramento, 523 U.S. at 850. Deliberate conduct intended to

inure in some way unjustifiable by any government interest is the sort of official action most

likely to rise to the conscience-shocking level. Id., 523 U.S. at 849.

       Under the doctrine of qualified immunity, courts may not award damages against a

government official in her personal capacity unless the official violated a statutory or

constitutional right and the right was clearly established at the time of the challenged conduct.

Ashcroft v. al-Kidd, 563 U.S. 731, 725 (2011). The relevant inquiry for qualified immunity

purposes is whether the government official could reasonably have believed that her actions did

not violate a statutory or constitutional right. See Lane v. Franks, 573 U.S. 228, 242 (2014).

       In the instant case, Plaintiffs have alleged that Tomasello’s Fourteenth Amendment rights

were violated by Greenzweig and Reilly’s conspiracy to obstruct justice and secure dismissal of
                                                 36
        Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 42 of 49


Tomasello II by conscience-shocking means.5 Greenzweig and Reilly did not contend in the

Motion to Dismiss that they did not act under color of Virginia law. Rather, they argue that they

did not deprive Tomasello of her right to substantive due process under the Fourteenth

Amendment by preventing her from litigating Tomasello II. Plaintiffs counter that Greenzweig

and Reilly’s conspiracy to obstruct justice constituted egregious government misconduct as well

as a deliberate disregard of Tomasello’s liberty interest in litigating a civil action in Virginia

state court, conduct that is clearly protected by the Fourteenth Amendment. Greenzweig and

Reilly contend throughout the Motion to Dismiss that Tomasello lost Tomasello II for reasons

other than their obstruction, but that contention ignores their unscrupulous and thuggish

conspiracy to ensure Tomasello lost. Plaintiffs assert that 42 U.S.C. § 1983 was enacted to deter

exactly the kind of egregious behavior engaged in by Greenzweig and Reilly to rig a civil action

in their favor. Therefore, Count I should not be dismissed for failure to state a claim upon which

relief may be granted.

         Also, Greenzweig clearly was not acting as a prosecutor in representing Reilly as a

defendant in a civil action. Plaintiffs did not allege in Paragraph 55 of the Complaint that

Greenzweig was acting as a prosecutor in Tomasello II but rather only alleged that her duties as a

county attorney included prosecuting. Further, no reasonable county attorney could have

believed that threatening attorneys into withdrawing from an ultimately meritorious case and

getting Lewis to agree to not appear for critical hearings was not a violation of Tomasello’s

liberty interest in litigating her claims in Virginia state court. Thus, Greenzweig is not entitled to

immunity for violating Tomasello’s basic constitutional rights and denying her substantive due

process.



5
 Should the Court determine that Plaintiffs have not pled with specificity that Tomasello’s right to substantive due
process under the Fourteenth Amendment, Plaintiffs should respectfully be allowed leave to amend Count I to more
specifically allege that Greenzweig and Reilly’s conspiracy to obstruct her from prosecuting Tomasello II deprived
her of her right to substantive due process.
                                                         37
          Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 43 of 49


            D. The Complaint States a Claim upon Which Relief May Be Granted for
               Malicious Intentional Interference with Contractual Relations

          Plaintiffs assert that Count V states a claim upon which relief may be granted because: 1)

Plaintiffs allege that Greenzweig and Reilly used threats, intimidation, undue influence and

duress against Lewis to interfere with Tomasello’s contract with Lewis and to ensure dismissal

of Tomasello II, 2) Tomasello suffered damage from obstruction of her right to prosecute

Tomasello II, and 3) Greenzweig is not shielded by sovereign immunity because Plaintiffs allege

that she engaged in intentional misconduct in tortuously interfering with Tomasello’s contract

with Lewis.

          The Supreme Court of Virginia set forth the methods of interference with contractual

relations which are considered improper in Duggin v. Adams, 234 Va. 221, 360 S.E.2d 832, 836

(1987):

          Methods of interference considered improper are those means that are illegal or
          independently tortious, such as violations of statutes, regulations, or recognized common-
          law rules. Leigh Furniture and Carpet Co. v. Isom, 657 P.2d 293, 308 (Utah 1982).
          Improper methods may include violence, threats or intimidation, bribery, unfounded
          litigation, fraud, misrepresentation or deceit, defamation, duress, undue influence, misuse
          of inside or confidential information, or breach of a fiduciary relationship.

          Greenzweig and Reilly do not address an obvious issue—whether sovereign immunity

shields an employee of the Commonwealth of Virginia acting within the scope of her

employment based on a claim of gross negligence or intentional misconduct. See Messina v.

Burden, 228 Va. 301, 321 S.E.2d 657, 662 (1984).

          In the instant case, Plaintiffs claim that Greenzweig and Reilly used threats, intimidation,

undue influence and duress in interfering with Tomasello’s contract with Lewis when: 1)

Greenzweig threatened Lewis with a motion for sanctions and a bar complaint, 2) Greenzweig

convinced Lewis to remain in Tomasello II to join with Reilly and her to secure dismissal by

informing Greenzweig about when she was not available for hearings without informing

McMahon about her unavailability, 3) Greenzweig convinced Lewis to falsely inform McMahon
                                                   38
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 44 of 49


that his pro hac vice admission had been granted, 4) Greenzweig convinced Lewis to withdraw

from Tomasello II, and 5) Tomasello suffered significant damages from being precluded from

prosecuting Tomasello II. See Complaint at ¶¶ 29, 31-34, 85-92. Plaintiffs thus have alleged

that Greenzweig and Reilly’s intentional interference with Tomasello’s contract with Lewis was

through improper methods. And they have alleged that she suffered damage from being

obstructed from prosecuting Tomasello II. Therefore, Count V states a viable claim upon which

relief may be granted.

       Further, Greenzweig cannot avail herself of sovereign immunity because the Complaint is

replete with allegations that she engaged in intentional and malicious misconduct in interfering

with Tomasello’s contract with Lewis.

       E.      Res Judicata Does Not Bar the Plaintiffs’ Claims

       Greenzweig and Reilly essentially assert that the Complaint is barred by res judicata as a

result of Tomasello I. See Mem. P & A at 38-39. While they do not assert which aspect of res

judicata they are contending precludes Plaintiffs’ claims from moving forward, it appears they are

asserting a claim preclusion theory versus an issue preclusion theory. In the event that their

argument is asserting Plaintiffs’ claims are barred due to issue preclusion, Plaintiffs will quickly

dispose of this argument.

       To successfully argue that issue preclusion applies to the present case, Greenzweig and

Reilly must demonstrate: “(1) that the party against whom preclusion is asserted have been a party

to the prior case…; (2) the issue presently raised must have been actually litigated in the prior

case…; (2) [sic] the issue must have been ‘actually decided’ by a final judgment of a court of

competent jurisdiction…; (3) determination of the issue must have been ‘essential to the

judgment,’…; and (4) ‘preclusion in the second case must not work a basic unfairness to the party

bound by the first determination[, such as]…when the losing party clearly lacked any incentive to

litigate the point in the first trial’.” Lans v. Adduci Mastriani & Schaumberg L.L.P., 786 F. Supp.
                                                39
         Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 45 of 49


2d 240, 302-03 (D.D.C. 2011) (“Lans”) (internal citations omitted). In addition, “issue preclusion

bars only the relitigation of specific issues actually adjudicated in prior proceedings” and “[t]he

prior judgment is the foundation…” for it. Id. (citing Athridge v. Aetna Cas. and Sur. Co., 604

F.3d 625, 634 (D.C. Cir. 2010)).6

         Obviously, Tomasello was a party in both Tomasello I and II, so the first element discussed

herein is satisfied. However, none of the other elements are met here. In fact, none of the issues

raised herein were ever litigated in either of those cases. As already explained, the issues asserted

in the instant case arise out of the criminal conduct on the part of all three Defendants herein in

securing dismissal of Tomasello II. The subjects and issues of Tomasello I and II concerned the

mistreatment and invidious discrimination Tomasello faced as a member of FCFD. See Defendants’

Exhibits 8 and 12 to the Motion to Dismiss. Moreover, neither the Eastern District for Virginia nor

Fairfax County Circuit Court ever decided whether the three Defendants herein obstructed justice

in Tomasello II, inter alia. An obvious question is how could they have decided those issues since

those issues were not before the Court.

         Additionally, a determination of whether the three Defendants named herein obstructed

justice in Tomasello II, for example, was not necessary to determine the outcome of Tomasello II,

as the Circuit Court did not need to consider that issue in reaching its decision to dismiss the case.

And finally, there is no unfairness to the named Defendants to litigate the issues alleged herein.

Instead, it was unfair for the Defendants to obstruct justice and secure dismissal of a meritorious

case, i.e., Judge Kassabian had denied the County’s demurrer with respect to two counts. And it



6
 The elements of issue preclusion or collateral estoppel are the same in Virginia if the Court rules that law
applies to the parties’ res judicata arguments. See, e.g., Nat’l Am. Ins. Co. v. Ruppert Landscape Co., 122
F. Supp. 2d 670, 677 (E.D.V.A. 2000) (“(1) the issue sought to be precluded is identical to one previously
litigated; (2) the issue must have been actually determined in the prior proceeding; (3) determination of the issue must
have been a critical and necessary part of the decision in the prior proceeding; (4) the prior judgment must be final
and valid; and (5) the party against whom estoppel is asserted must have had a full and fair opportunity to litigate the
issue in the previous forum.”) (citation omitted).

                                                          40
         Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 46 of 49


was not the Plaintiffs’ fault that they could not raise the issues they describe regarding

Greenzweig’s malicious conduct, for example, as McMahon could not address the court without

local counsel, which he did not have as a result of Greenzweig’s criminal conduct whereby she

used intimidation, threats, and use of duress and undue influence towards McMahon’s three local

counsel (i.e., threatening sanctions and a bar complaint). Therefore, Greenzweig and Reilly have

not met their burden of satisfying each element and Plaintiffs’ claims should not be barred by issue

preclusion.

         In regard to claim preclusion, Greenzweig and Reilly similarly have the burden of

demonstrating each of the following elements are satisfied herein: “(1) there must have been a

final judgment on the merits, (2) the judgment must have been made by a court of competent

jurisdiction, (3) the present claim must be the same as a claim that was raised or that could have

been raised in the first proceeding, and (4) the parties [or privies] must be identical in both suits.”

Lans, 786 F. Supp. 2d at 302. Moreover, the prior judgment “bars any further claim based on the

same nucleus of facts, for it is the facts surrounding the transaction or occurrence which operate

to constitute the cause of action, not the legal theory upon which a litigant relies.” Page v. United

States, 729 F.2d 818, 820 (D.C. Cir. 1984) (internal quotation marks and citations omitted).7

         Furthermore, this Court uses the Restatement (Second) “transactional approach under

which a cause of action for purposes of claim preclusion, comprises all rights of the plaintiff to

remedies against the defendant with respect to all or any part of the transaction, or series of

connected transactions, out of which the action arose. What factual grouping constitutes a

transaction and what groupings constitute a series…are to be determined pragmatically,

considering whether the facts are related in time, space, origin, or motivation, whether they form


7
  The elements of claim preclusion are also the same for D.C. and Virginia. See, e.g., United States v. Tatum, 943
F.2d 370, 381 (4th Cir. 1991) (“when a court of competent jurisdiction has entered a final judgment on the merits of
a cause of action, the parties to the suit and their privies are thereafter bound not only as to every matter which was
offered and received to sustain or defeat the claim or demand, but as to any other admissible matter which might
have been offered for that purpose.”) (internal quotation marks and citations omitted).
                                                          41
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 47 of 49


a convenient trial unit [, etc.].” Stanton v. D.C. Court of Appeals, 127 F.3d 72, 78 (D.C. Cir. 1997)

(internal quotation marks and citations omitted). In addition, “[t]hough no single factor is

determinative, the relevance of trial convenience makes it appropriate to ask how far the witnesses

or proofs in the second action would tend to overlap the witnesses or proofs relevant to the first.”

Restatement (Second) of Judgments § 24 (1982).

       In relation to the instant case, Greenzweig and Reilly are trying to shoehorn this case into

the same nucleus of operative facts alleged in Tomasello I and, in effect, Tomasello II. However,

as already explained herein, this case is much different than either of those cases. Again, those

cases involved Tomasello’s claims of discrimination under Title VII (Tomasello I) and claims of

civil conspiracy and intentional infliction of emotional distress (Tomasello II), inter alia, based on

issues and claims arising out of Tomasello’s employment with the FCFD. This case, as the Court

is aware, arose out of the conduct of one of the defendants in Tomasello II (Reilly), the attorney

for that defendant (Greenzweig), and the local counsel for the Plaintiffs herein (Lewis), in

conducting their business and/or carrying out their responsibilities in reference to Tomasello II,

whereby they obstructed justice. For example, while Greenzweig was required to confer with Fox

about preliminary matters in Tomasello II, she was not required and in fact should not have

threatened to file a sanctions motion against him or a bar complaint.

       Additionally, the claims asserted in the instant case all arose after Tomasello II was decided.

Plaintiffs assert that only after Tomasello II was decided, did McMahon first become aware that a

conspiracy had been afoot. Plaintiffs allege that McMahon received an email after Tomasello II

was dismissed from Lewis detailing her hours for work performed in that case. See Complaint. at

¶ 31; Email exchange between Lewis and McMahon at Exhibit 2. Lewis’ email dated February 19,

2017, stated that she had exchanged around 80 emails and various phone calls with Greenzweig

over the course of her time spent in the case. See id. When McMahon reviewed that email in some

detail, he first began to realize what had happened—Lewis, because she had been threatened with
                                                 42
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 48 of 49


a bar complaint and sanctions, had conspired with Greenzweig and Reilly to secure dismissal of

Tomasello II. She knew what the term “agreed upon dates” meant.

       The full picture came into focus when McMahon realized what Lewis had done, or not

done, in Tomasello II including: misleading McMahon into thinking he was admitted pro hac vice

(see Complaint at ¶ 34), misleading McMahon into thinking she was going to be available for

upcoming critical court hearings by giving Greenzweig the dates she would be unavailable (see

Complaint at ¶ 32), and then not appearing at those hearings without advising McMahon

beforehand leaving him with no local counsel and no ability to address the court (see Complaint

at ¶ 35). Once he began understanding the basis of Lewis’ malicious conduct and obvious

omissions, he thought about why an attorney such as she who had been ecstatic about working

with him on Tomasello II was now doing everything possible to hurt the case. See Exhibit 1 at ¶ 3,

At this point, he remembered the conversation he overheard between Reilly and Greenzweig after

oral argument was held on Reilly’s demurrer and two of Tomasello’s claims were allowed to

proceed (i.e., Reilly asked Greenzweig “[w]hat are we going to do about that prick” in reference

to McMahon) (see Complaint at ¶ 36)), and the phone calls he and his associate, Fox, had taken

from Greenzweig wherein she threatened both of them with sanctions and a bar complaint simply

because they had filed a meritorious case on behalf of an aggrieved plaintiff. See id.

       Hence, the conspiracy alleged herein was never discussed or litigated on the merits during

either Tomasello case, nor could they have been litigated at the time because Plaintiffs were not

on notice of the criminal conspiracy to obstruct justice. Moreover, the issues raised in the instant

complaint, then, could not have formed a “convenient trial unit”, nor could it be argued that they

came out of a common nucleus of operative facts, and therefore, the Plaintiffs’ claims herein

should not be barred by claim preclusion.

                                         CONCLUSION

For the foregoing reasons, the Motion to Dismiss should be DENIED.
                                                43
       Case 1:19-cv-00384-KBJ Document 12-1 Filed 04/15/19 Page 49 of 49


                                            Respectfully submitted,


                                            ___/s/_____________________
                                            Mark G. Chalpin, Esq.
                                            (DC Bar #366794)
                                            116 Billingsgate Lane
                                            Gaithersburg, MD 20877
                                            Tel: (301) 990-4900
                                            Fax: (832) 201-7392
                                            mark.chalpin@gmail.com
                                            Counsel for Plaintiff



                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Memorandum of Points and Authorities in
Support of Opposition to Defendants Jamie Greenzweig and Michael T. Reilly’s Motion to
Dismiss was filed and served via CM/ECF on this 15th day of April, 2019, upon the following
parties of record:

John D. McGavin, Esq
Bancroft, McGavin, Horvath and Judkins, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, VA 22030

David D. Hudgins, Esq.
Hudgins Law Firm, P.C.
515 King Street, Suite 400
Alexandria, VA 22314



                                            ____/s/_________________________
                                            Mark G. Chalpin




                                               44
